DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “a level of lens occlusion” in line 4.  However, Claims 13, 16-18 and 20 recite “a degree of lens occlusion”, and it is unclear if the “level” is a different inventive concept than “degree”.  If they are to be examined as different inventive concepts the claims may require a restriction/election for proper examination. Appropriate correction or explanation is required.  For the purposes of examination, “level of lens occlusion” has been read as “degree of lens occlusion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedigan et al. (US 2018/0246323 A1).

Regarding Claim 1, Fedigan discloses a vehicular vision system comprising: a camera comprising a housing and a lens barrel including a lens, wherein the lens barrel is attached at the housing so that the lens is optically aligned with an imager disposed in the camera housing [Fedigan: FIG. 2 and 7]; wherein the camera is configured to be disposed at an exterior portion of a vehicle so as to have a field of view exterior of the vehicle [Fedigan: Claim 14: A system, comprising: a vehicle including a vehicle body, wherein the vehicle body includes an interior space sheltered from an exterior environment;  a camera coupled to the vehicle body, wherein the camera includes a lens element that is transparent and is exposed to the exterior environment;  apparatus including a transducer to vibrate the lens element at a first frequency and a different second frequency;  and controller circuitry coupled to the vehicle, wherein the controller circuitry includes a user interface to receive a command generated in response to operation of the vehicle by an operator, wherein the controller circuitry is arranged to: determine an estimated temperature of the lens element, select one of a cleaning mode and a heating mode in response to the estimated temperature, activate the transducer to vibrate the lens element at the first frequency in response to the controller circuitry selecting the cleaning mode, and activate the transducer to vibrate the lens element at the second frequency in response to the controller circuitry selecting the heating mode]; a heating device disposed at the lens [Fedigan: FIG. 7]; an image processor operable to process frames of image data captured by the camera [Fedigan: ¶ [0019]: In example systems, a computing device 100 includes a megacell or a system-on-chip (SoC) that includes control logic such as a central processing unit (CPU) 112, a storage 114 (e.g., random access memory (RAM)) and a power supply 110.  For example, the CPU 112 can be a complex instruction set computer (CISC)-type CPU, reduced instruction set computer (RISC)-type CPU, microcontroller unit (MCU), or digital signal processor (DSP)]; wherein the heating device is activated to initially heat the lens responsive to determination, via processing by the image processor of a first frame of captured image data, of lens occlusion at the lens [Fedigan: FIG. 10: 1050-1052]; and wherein the heating device is (i) deactivated responsive to determination, via processing by the image processor of multiple frames of image data captured by the camera subsequent to the first frame of captured image data [Fedigan: FIG. 10; and ¶ [0068]: At 1014, after the wait period has expired, a frequency measurement device monitors the resonant frequency the example camera lens cover system to identify (for example) the amount of contaminant disposed on the exposed surface.  For example, the amount of a contaminant can be determined in response to a measured frequency response of the camera lens cover system and comparing the measured frequency response to a database that includes known frequency responses for given types and amounts for specific contaminants], that the determined lens occlusion is not water or moisture [Fedigan: FIG. 10; and ¶ [0076]: If "NO" at 1040 (e.g., when the transducer temperature does not exceed the temperature threshold), then at 1016, a decision is made to determine whether the cleaning process is complete.  If "YES," then the process starts again at 1010.  If "NO" at 1016, then at 1018, the cleaning signal duration is updated and the process loops back to 1020 for additional testing and potential cleaning operations], or (ii) further powered to increase the heating function responsive to determination, via processing by the image processor of multiple frames of image data captured by the camera subsequent to the first frame of [Fedigan: FIG. 10; and ¶ [0074]: If at 1060, the size of detected contaminating material indicates small droplets of water (for example), such that drying is indicated, then at 1062, a heating signal is generated for cleaning the example camera lens cover system].

Regarding Claim 2, Fedigan discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan discloses wherein the camera is configured to be fixedly mounted at the exterior portion of the vehicle [Fedigan: FIG. 11].

Regarding Claim 3, Fedigan discloses all the limitations of Claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan discloses wherein, with the camera fixedly mounted at the exterior portion of the vehicle, the lens is exposed at the exterior portion of the vehicle [Fedigan: Claim 14].

Regarding Claim 4, Fedigan discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan discloses wherein the heating device includes an electrical lead that is configured to electrically connect to an electrical connector of the vehicle when the camera is disposed at the exterior portion of the vehicle [Fedigan: FIG. 7: 720].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedigan as applied to claim 1 above, and further in view of Ivanovic (US 2018/0132009 A1).

Regarding Claim 5, Fedigan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan discloses wherein the vehicular vision system determines whether or not the determined lens occlusion is water or moisture by comparing a current image data to a previous captured image data to determine whether or not there is a change in lens occlusion between capture of the previous frame of captured image data and the current frame of captured image data while the heating device is activated [Fedigan: FIG. 10: 1056].

However, Ivanovic discloses wherein the vehicular vision system determines whether or not the determined lens occlusion is water or moisture by comparing a current frame of captured image data to a previous frame of captured image data to determine whether or not there is a change in lens occlusion between capture of the previous frame of captured image data and the current frame of captured image data while the heating device is activated [Ivanovic: ¶ [0027]: Some embodiments of the occlusion and motion vector processing module 340 detect occlusion by comparing motion vectors determined forward in time (e.g., by determining motion vectors in a current frame relative to a previous frame) and motion vectors that are determined backwards in time (e.g., by determining motion vectors in the previous frame relative to the current frame).  If the motion vectors are consistent, occlusion is unlikely.  However, the forward and backward motion vectors will differ if occlusion is present.  The occlusion and motion vector processing module 340 generates metadata indicating whether pixels (or groups of pixels) are experiencing occlusion].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the occlusion detection via motion vectors, or any data point, between picture frames of Ivanovic with the occlusion detection of Fedigan in order to provide well-known image processing techniques which are not explicitly disclosed but expected to be understood to one having ordinary skill in the art.

Regarding Claim 6, Fedigan in view of Ivanovic disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
[Ivanovic: ¶ [0027]].


Regarding Claim 7, Fedigan in view of Ivanovic disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan in view of Ivanovic discloses wherein the vehicular vision system determines that the determined lens occlusion is water or moisture and further powers the heating device responsive to determination, via comparing the current frame of captured image data to the previous frame of captured image data, that a level of lens occlusion is reduced in the current frame of captured image data as compared to the previous frame of captured image data [Ivanovic: ¶ [0027]; and Fedigan: ¶ [0058]: In the large-volume cleaning stage 810, the transducer is arranged to vibrate in a first mode at a first selected frequency such that water drops of around 4-10 mm (or greater) diameter are dispersed (e.g., atomized or otherwise reduced in size) in response to vibration generated at the first selected frequency.  In the first mode (in stage 810), a large-volume cleaning excitation signal is applied to the transducer to generate vibration at the first selected frequency.  The first selected frequency can be a frequency in a frequency range at which electromechanical resonances occur.  The first selected frequency can be characterized by a relatively high frequency vibration that consumes a relatively high amount of power.  The large-volume cleaning stage 810 can be followed by the medium-volume cleaning stage 820. 
 
[0059] In the medium-volume cleaning stage 820, the transducer is arranged to vibrate in a second mode at a second selected frequency, such that water drops (or droplets) of around 1-4 mm diameter are dispersed (e.g., atomized or otherwise reduced in size) in response to the vibration generated at the second selected frequency.  In the second mode (in stage 820), a medium-volume cleaning excitation signal is applied to the transducer to generate vibration at the second selected frequency.  The second selected frequency can be a frequency in a frequency range at which electromechanical resonances occur.  The second selected frequency can be a frequency that is lower than the first selected frequency.  The first selected frequency can be characterized by a relatively low frequency vibration that consumes a relatively low amount of power.  The medium-volume cleaning stage 810 can be followed by a small-volume cleaning stage 830. 

[0060] In the small-volume cleaning stage 830, the transducer is arranged to vibrate in a third mode at a third selected frequency, such that water droplets of around 0-1 mm diameter are evaporated (e.g., atomized or otherwise dispersed) in response to the heat and vibration generated at the third selected frequency.  In the third mode (in stage 830), a heating excitation signal is applied to the transducer to generate vibration at the third selected frequency.  The third selected frequency can be a frequency in a frequency range at which electromechanical resonances occur.  The water droplets of around 0-1 mm diameter are difficult to remove by vibrations because, for example, the surface tension of the water as well as the relatively high van der Waals forces exerted between the surface of the lens cover and the water]].


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedigan in view of Ivanovic as applied to claim 5 above, and further in view of Fenech et al. (US 2013/0331730 A1).

Regarding Claim 8, Fedigan in view of Ivanovic disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan in view of Ivanovic discloses wherein the vehicular vision system determines that the determined lens occlusion is not water or moisture and deactivates the heating device responsive to determination, via comparing the current frame of captured image data to the previous frame of captured image data [Fedigan: ¶ [0058]-[0060]; Ivanovic: ¶ [0027]].
Fedigan in view of Ivanovic does not explicitly disclose that a level of lens occlusion does not change between the previous frame of captured image data and the current frame of captured image data.
However, Fenech discloses wherein vision system determines that the determined lens occlusion is not water or moisture and deactivates the heating device responsive to determination, via comparing the current frame of captured image data to the previous frame of captured image data, that a level of lens occlusion does not change between the previous frame of captured image data and the current frame of captured image data [Fenech: ¶ [0058] The method 320 includes, at 322, detecting with the image obstruction detector 208 that a view of the image capture instrument 222 is obstructed.  The detection may occur when a received image from the image capture instrument 222 shows blood, tissue residue, mucous, or other body matter attached to the distal end of the image capture instrument or another portion of the probe 202 obstructing the view of the image capture instrument.  Alternatively, the probe 202 may include an optical or other type of sensor which provides an indication that a view of the image capture instrument is obstructed.  The detection process may further include determining whether the level of obstruction exceeds a predetermined limit.  For example, a view obstructed by less than a predetermined limit of 10 percent of the view area may not require the initiation of the cleaning routine.  The predetermined limit may be increased to allow more debris to accumulate between automatic cleaning routines, or the predetermined limit may be decreased, thereby increasing the frequency of automatic cleanings.  The predetermined limit may be effectively zero percent, in which case, any obstruction of the view will initiate the cleaning routine.  In one example, an obstruction may be detected when a predetermined percentage (e.g., 25 percent or 50 percent) of the pixels of the camera are dark (i.e., at least some threshold portion of the lens is occluded).  In another example, an obstruction may be detected when an average pixel value is less than a predetermined minimum intensity (i.e., overall brightness is reduced because transmission is reduced).  In another example, an obstruction may be detected based on the pixel brightness differential across pixels in a contiguous area.  A low intensity differential may indicate that the camera is blocked.  Two or more of these detection methods may be combined in some implementations to provide an enhanced detection method. 
 
[0059] At 324, a cleaning routine is automatically initiated when the image obstruction threshold is exceeded.  The cleaning routine may include activating the control system to dispense a fluid from the fluid system 212 to carry away the obstructing body matter, as described above.  Alternatively the cleaning routine may include providing a cue to a user to manually activate the fluid system 212 to carry away the obstructing matter.  Such a cue may be, for example, auditory (e.g., a tone) or visual (e.g., a message displayed on a display screen of display system 111). 
 
[0060] At 326, the method includes detecting that the obstruction of the view of the image capture instrument has been removed entirely or has been decreased to a level below the predetermined limit.  At 328, responsive to the detection of the decreased obstruction, the cleaning routine is terminated by activating the control system to cease the dispensing of fluid or to cue the user to manually terminate the dispensing of fluid.  In alternative embodiments, the cleaning routine may be terminated after a predetermined length of time or after a predetermined amount of fluid is dispensed, with or without regard to whether the obstruction has been decreased or removed].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the automatic shutoff regardless of success of Fenech with the automatic shutoff systems of Fedigan in view of Ivanovic in order to reduce unnecessary wear and usage in the system, thereby prolonging life between services.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedigan as applied to claim 1 above, and further in view of Tao et al. (US 2018/0129934 A1).

Regarding Claim 9, Fedigan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
[Fedigan: FIG. 10; wherein the second frame is at least compared to the first frame, but Fedigan is not explicitly clear the subsequent frames are compared to the first frame].
Fedigan does not explicitly disclose via comparing at least one of the subsequent frames of captured image data to the first frame of captured image data.
However, Tao discloses vision system determines that the determined lens occlusion is not water or moisture responsive to determination, via comparing at least one of the subsequent frames of captured image data to the first frame of captured image data, that a level of lens occlusion does not change between the at least one subsequent frame of captured image data and the first frame of captured image data [Tao: ¶ [0078]: In one configuration, a set of regions of the second image in a current frame may be determined to be occluded when each similarity score (determined based on a comparison of corresponding regions in the second image of the current frame and the first image of the initial/starting frame) for the set of regions is less than a first threshold T.sub.1, while each similarity score (determined based on a comparison of corresponding regions in the second image of the current frame and the first image of the initial/starting frame) for other regions is greater than a second threshold T.sub.2, in which the second threshold T.sub.2 is greater than the first threshold T.sub.1 (T.sub.2&gt;T.sub.1).  Such other regions may be determined to be non-occluded (or un-occluded)].


Regarding Claim 10, Fedigan in view of Tao disclose(s) all the limitations of Claim 9, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan in view of Tao discloses wherein the vehicular vision system determines that the determined lens occlusion is not water or moisture responsive to determination that the level of lens occlusion does not change by a threshold amount between the at least one subsequent frame of captured image data and the first frame of captured image data [Tao: ¶ [0078]].

Regarding Claim 11, Fedigan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan discloses wherein the vehicular vision system determines that the determined lens occlusion is water or moisture responsive to determination, via comparing at least one of the subsequent frames of captured image data to the [previous] frame of captured image data, that a level of lens occlusion reduces from the first frame of captured image data to the at least one subsequent frame of captured image data.
Fedigan does not explicitly disclose comparing at least one of the subsequent frames of captured image data to the first frame of captured image data.
However, Tao discloses wherein the vision system determines that the determined lens occlusion is water or moisture responsive to determination, via comparing at least one of the 

Regarding Claim 12, Fedigan in view of Tao disclose(s) all the limitations of Claim 11, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan in view of Tao discloses wherein the vehicular vision system determines that the determined lens occlusion is water or moisture responsive to determination that the level of lens occlusion reduces by a threshold amount between the at least one subsequent frame of captured image data and the first frame of captured image data [Tao: ¶ [0078]].

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedigan et al. (US 2018/0246323 A1) in view of Fenech et al. (US 2013/0331730 A1) and Tao et al. (US 2018/0129934 A1).

Regarding Claims 13 and 18, Fedigan discloses a vehicular vision system comprising: a camera comprising a housing and a lens barrel including a lens, wherein the lens barrel is attached at the housing so that the lens is optically aligned with an imager disposed in the camera housing [Fedigan: FIG. 2 and 7]; wherein the camera is configured to be disposed at an exterior portion of a vehicle so as to have a field of view exterior of the vehicle [Fedigan: Claim 14]; a heating device disposed at the lens [Fedigan: FIG. 7]; an image processor operable to process frames of image data captured by the camera [Fedigan: ¶ [0019]]; wherein the image processor processes frames of captured image data to determine a degree of lens occlusion at the lens [Fedigan: ¶ [0058]-[0060]]; wherein the heating device is activated to initially heat the lens responsive to determination, via processing by the image processor of a first frame of captured image data, of an activation threshold degree of lens occlusion at the lens [Fedigan: ¶ [0076]]; wherein the heating device is further powered to increase the heating function responsive to determination that the degree of lens occlusion reduces at least a threshold amount from the first frame of captured image data to at least one of the subsequent frames of captured image data [Fedigan: ¶ [0058]-[0060]].
Fedigan does not explicitly disclose wherein, with the heating device activated, the camera captures multiple frames of image data captured by the camera subsequent to the first frame of captured image data and the image processor compares the subsequent frames of image data captured by the camera to the first frame of captured image data to determine change in the degree of lens occlusion at the lens while the heating device is activated; and wherein the heating device is deactivated responsive to determination that the degree of lens occlusion does not reduce the threshold amount from the first frame of captured image data to at least one of the subsequent frames of captured image data
However, Tao discloses wherein, with the heating device activated, the camera captures multiple frames of image data captured by the camera subsequent to the first frame of captured image data and the image processor compares the subsequent frames of image data captured by the camera to the first frame of captured image data to determine change in the degree of lens occlusion at the lens while the heating device is activated [Tao: ¶ [0078]].
Tao does not explicitly disclose and wherein the heating device is deactivated responsive to determination that the degree of lens occlusion does not reduce the threshold amount from the 
However, Fenech discloses and wherein the heating device is deactivated responsive to determination that the degree of lens occlusion does not reduce the threshold amount from the first frame of captured image data to at least one of the subsequent frames of captured image data [Fenech: ¶ [0060]: In alternative embodiments, the cleaning routine may be terminated after a predetermined length of time or after a predetermined amount of fluid is dispensed, with or without regard to whether the obstruction has been decreased or removed].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the automatic shutoff regardless of success of Fenech with the automatic shutoff systems of Fedigan in order to reduce unnecessary wear and usage in the system, thereby prolonging life between services as well as the first frame comparison of Tao in order to not suffer from lack of determinability of change from slow, imperceptible change over time by comparing frame to frame.

Regarding Claim 14, Fedigan in view of Fenech and Tao disclose(s) all the limitations of Claim 13, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan in view of Fenech and Tao discloses wherein, with the camera disposed at the exterior portion of the vehicle, the lens is exposed at the exterior portion of the vehicle [Fedigan: Claim 14].

Regarding Claim 15, Fedigan in view of Fenech and Tao disclose(s) all the limitations of Claim 13, and is/are analyzed as previously discussed with respect to that claim.
[Fedigan: FIG. 7: 720].

Regarding Claims 16 and 19, Fedigan in view of Fenech and Tao disclose(s) all the limitations of Claims 13 and 18, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Fedigan in view of Fenech and Tao discloses wherein the vehicular vision system determines change in the degree of lens occlusion via comparing at least five subsequent frames of captured image data to the first frame of captured image data [Fedigan: ¶ [0052]; and Fenech: ¶ [0060]].

Regarding Claims 17 and 20, Fedigan in view of Fenech and Tao disclose(s) all the limitations of Claims 13 and 18, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Fedigan in view of Fenech and Tao discloses wherein, after the heating device has been further powered, the vehicular vision system deactivates the heating device responsive to determining that the degree of lens occlusion reduces to a deactivation threshold degree of lens occlusion [Fedigan: FIG. 10: 1016; and ¶ [0076]].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482